Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 4, 2014.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-14-00698-CR



                    IN RE FREDDRICK SMITH, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              351st District Court
                             Harris County, Texas
                       Trial Court Cause No. 889,765-C

                       MEMORANDUM OPINION

      On August 25, 2014, relator Freddrick Smith filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Mark Kent Ellis, presiding judge of the 351st District Court of Harris
County, to take action on his pending post-conviction application for writ of
habeas corpus.
      The Texas Court of Criminal Appeals has exclusive jurisdiction in final
post-conviction habeas corpus proceedings. Tex. Code Crim. Proc. Ann. art. 11.07
(West Supp. 2014); Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d
115, 117 (Tex. Crim. App. 2013) (orig. proceeding). An intermediate appellate
court has no authority to compel a trial court to rule on matters related to a petition
for writ of habeas corpus. See In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—
Houston [1st Dist.] 2001, orig. proceeding) (“Should an applicant find it necessary
to complain about an action or inaction of the convicting court, the applicant may
seek mandamus relief from the Court of Criminal Appeals.”). Therefore, we have
no jurisdiction over relator’s request for relief.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                                     PER CURIAM

Panel Consists of Justices Boyce, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2